Exhibit 10.10

 

LOGO [g832380g54r48.jpg]

AMENDMENT TO EMPLOYMENT LETTER

This Amendment to Employment Letter (this “Amendment”) is entered into as of
January 15, 2015 (the “Effective Date”), by and between Tokai Pharmaceuticals,
Inc. (“the Company”), having a place of business at One Broadway, 14th floor,
Cambridge, MA 02142, and Jodie P. Morrison (the “Executive”) residing at 23
Walton Lane, Wakefield, MA 01880.

WHEREAS, the Company and the Executive are parties to an employment letter,
dated July 16, 2014 (the “Original Letter”); and

WHEREAS, the Parties wish to amend the Original Letter to address the benefits
provided to the Executive in the event of a termination of her employment.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I—AMENDMENTS TO ORIGINAL LETTER

1.1 Section 10 of the Original Letter is hereby amended and restated in its
entirety to be and read as follows:

“10. Termination Without Cause or for Good Reason.

 

  a. Severance Benefits in Connection with Termination. Subject to Sections
10(b) and (c), if the Company terminates your employment without Cause (as
defined below), or you terminate your employment for Good Reason (as defined
below), (i) you will receive as severance pay an amount equal to 12 months of
your then-current base salary (subject to all applicable federal, state and
local taxes and withholdings, and payable over a 12-month period in accordance
with the Company’s regular payroll practices) and (ii) provided that you are
eligible for and elect COBRA coverage, the Company will pay the amount of
premiums it pays for active employees with similar coverage for you and your
covered beneficiaries but not more each month than the monthly amount it was
paying for your coverage when your employment ended until the earlier of 12
months after your employment ends or the date you (or, as applicable, your
beneficiaries) become eligible for coverage at a new employer, provided that if
the Company’s paying such premiums violates nondiscrimination laws, the payments
will cease.

 

  b.

Severance Benefits in Connection with Termination Upon or Within One Year
Following a Change in Control Event. Subject to Section 10(c), if, upon or
during the 12-month period commencing upon a Change in



--------------------------------------------------------------------------------

  Control Event (as defined below), your employment with the Company or the
acquiring or succeeding company is terminated by the Company or the acquiring or
succeeding company without Cause or, upon or during the 12 month period
commencing upon the Change in Control Event, you terminate your employment with
the Company or the acquiring or succeeding company for Good Reason, then, in
lieu of the severance and other benefits provided for in Section 10(a), to the
extent applicable, (i) you will receive as severance pay (x) an amount equal to
18 months of your then-current base salary (subject to all applicable federal,
state and local taxes and withholdings and payable over an 18-month period in
accordance with the Company’s regular payroll practices) and (y) an amount equal
to 100% of your then-current annual target bonus (subject to all applicable
federal, state and local taxes and withholdings and payable in a lump sum),
(ii) provided that you are eligible for and elect COBRA coverage, the Company
will pay the amount of premiums it pays for active employees with similar
coverage for you and your covered beneficiaries but not more each month than the
monthly amount it was paying for your coverage when your employment ended until
the earlier of 18 months after your employment ends or the date you (or, as
applicable, your beneficiaries) become eligible for coverage at a new employer,
provided that if the Company’s paying such premiums violates nondiscrimination
laws, the payments will cease, and (iii) notwithstanding the terms of any stock
option agreement, restricted stock agreement, restricted stock unit agreement or
other stock award (“Equity Awards”), the vesting of all Equity Awards held by
you on the date of termination shall be automatically accelerated, effective as
of the date of termination, such that such Equity Awards shall become 100% fully
vested.

 

  c.

Conditions of Severance Benefits. You will not receive your severance pay or the
other benefits set forth in Sections 10(a) and (b) of this letter unless (i) you
are in full compliance with the Non-Competition Agreement described in Section 7
and (ii), within 60 days following your last day of employment (or such lesser
period as is then required by the Severance Agreement), you timely execute and
return a severance and release of claims agreement provided by the Company (the
“Severance Agreement”) and, if applicable, allow it to become effective by not
revoking your acceptance (the “Severance Conditions”). Upon the satisfaction of
the Severance Conditions, your receipt of severance pay and other benefits shall
commence (or in the case of any lump sum payment, shall be paid and, in the case
of any Equity Awards, shall vest) on the Company’s first payroll date following
the eighth day after you execute the Severance Agreement (provided that if the
60 day period described above ends in a calendar year subsequent to the year in
which you are terminated, payment will not begin before the first business day
of that subsequent year), and shall continue for the periods described in
Sections 10(a) and (b), as applicable. Any severance pay or other benefits
payable under this



--------------------------------------------------------------------------------

  Section 10 will be subject to the terms and conditions set forth in
Section 11, below.

 

  d. Definitions. For the purposes of this Section 10:

 

  (i) “Cause” means: (a) your conviction of, or plea of guilty or nolo
contendere to, any crime involving dishonesty or moral turpitude or any felony;
or (b) a good faith finding by the Company that you have (x) engaged in
dishonesty, willful misconduct or gross negligence in connection with the
performance of your duties or services to the Company, (y) breached your
Non-Competition Agreement, or (z) violated Company policies or procedures in a
manner that has materially injured, or is reasonably likely to materially
injure, the Company’s business or reputation.

 

  (ii) “Change in Control Event” means:

 

  (a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control Event: (x) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), or (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

 

  (b)

the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following such Business Combination all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting



--------------------------------------------------------------------------------

  Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Outstanding Company
Voting Securities immediately prior to such Business Combination: provided that,
where required to avoid additional taxation under Section 409A, the event that
occurs must also be a “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

  (iii) “Good Reason” means: (a) a material adverse change in your duties,
responsibilities, title or reporting relationship, (b) a material reduction in
your annualized base salary without your prior consent (other than in connection
with, and in an amount substantially proportionate to, reductions made by the
Company to the annualized base salaries of its other senior executives), or
(c) the relocation of the Company following a Change in Control Event, such that
your daily commute is increased by at least 50 miles. To terminate your
employment for Good Reason you must (a) provide notice to the Company of the
event giving rise to the Good Reason within 90 days after such event occurs,
(b) provide the Company with at least 30 days to cure, and (c) if not cured,
resign for Good Reason within 30 days following expiration of the cure period.”

ARTICLE II—MISCELLANEOUS

2.1 Original Letter, as Amended. Other than as set forth in this Amendment, the
Original Letter remains unchanged and in full force and effect, and in the event
that there is any conflict between the terms of this Amendment and the Original
Letter, the terms of this Amendment will prevail.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the
Original Letter to be executed as of the Effective Date.

 

TOKAI PHARMACEUTICALS, INC. By: /s/ Timothy J. Barberich Timothy J. Barberich

Chairman of the Compensation Committee

of the Board of Directors

EXECUTIVE By: /s/ Jodie P. Morrison Jodie P. Morrison